Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 33-69892 Commission on April 18, 2008 Registration No. 811-03341 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. 21 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND AMENDMENT TO REGISTERED STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ReliaStar Select Variable Account ReliaStar Life Insurance Company 20 Washington Avenue South, Minneapolis, MN 55401 Minneapolis, MN 55401 Depositor's Telephone Number, including Area Code: (612) 372-5597 J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, Connecticut, 06095-4774 (Name and Complete Address of Agent for Service) cc: Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, Connecticut, 06095-4774 Approximate date of proposed public offering: Continuous. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 28. 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS SELECT * ANNUITY III AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account This prospectus describes flexible purchase payment individual deferred variable/fixed annuity contracts. The contracts were sold both as non-qualified contracts and in connection with retirement plans that may qualify for special Federal tax treatment under the Internal Revenue Code of 1986, as amended. (See Federal Tax Status.) Annuity payouts from the contracts are deferred until a selected later date.
